PER CURIAM.
Appellant Patrick Sweeney appeals a trial court order denying his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a), which did not correct an apparent scrivener’s error. The record demonstrated a scrivener’s error in the citation to section 775.0823, Florida Statutes (1991), in appellant’s written sentence, when the correct statute was section 775.0825. The State’s response filed in the trial court conceded that the court should correct the statute number on appellant’s sentence. The trial court previously amended the judgment of conviction to reflect the correct statutory citation, but did not amend the sentence to correct the error.
Insofar as this is an instance of a scrivener’s error in appellant’s sentence, rather than a judicial determination or error, we affirm the trial court’s order denying the motion to correct illegal sentence. See Betts v. State, 128 So.3d 158 (Fla. 2d DCA 2013). However, we also remand with directions that the error be corrected in appellant’s sentence. Appellant’s presence is not required for this correction. Williams v. State, 697 So.2d 584 (Fla. 4th DCA 1997).

Affirm; remand to correct scrivener’s error in appellant’s sentencing.

TAYLOR, LEVINE and CONNER, JJ., concur.